Citation Nr: 0302919	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  95-21 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a skin rash on the 
lower legs, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for hair loss on the 
lower legs, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from November 1985 to July 
1986; and again from January to April 1991, during which he 
served in Southwest Asia (Persian Gulf).  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Louisville, 
Kentucky, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case was last before the Board in June 
1998, when it was remanded to the RO for further development.  
The appeal at that time also included the issue of 
entitlement to a total disability rating based upon 
individual unemployability (TDIU).  

In November 2001, the appellant canceled a VA skin 
examination which had been scheduled for him in connection 
with the present appeal, saying that he had just been granted 
a permanent and total disability rating for the service-
connected post-traumatic stress disorder (PTSD) and had been 
told that he would never need another VA examination.  In 
January 2002, the RO requested that the appellant clarify his 
wishes concerning the present appeal and indicated that he 
would have to report for a VA examination if he did not 
withdraw his appeal seeking service connection for a skin 
rash and hair loss.  Subsequent supplemental statements of 
the case informed the appellant of the consequences of his 
failure to report for the VA examination scheduled in 
November 2001.  

In May 2002, a veterans service representative indicated to 
the RO that the TDIU claim was withdrawn since it was now 
moot.  The appellant has never requested another VA 
examination, nor has he even indicated that he is willing to 
report for one.  Accordingly, the Board has been forced to 
decide the present appeal based upon the available medical 
evidence, which seems to be sufficient.  See 38 C.F.R. 
§ 3.655.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  Neither a skin rash nor hair loss of the lower legs was 
present in service.  

3.  The appellant's current skin rash and hair loss of the 
lower legs are due to Schamberg's disease, which is not 
etiologically related to service.  



CONCLUSION OF LAW

Neither skin rash on the lower legs nor hair loss of the 
lower legs was incurred in or aggravated by active duty, nor 
may either be presumed to have been incurred or aggravated as 
a result of the veteran's Persian Gulf service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001)(codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume, for the purposes of this decision, that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through the statement of the case 
and supplements thereto, the RO has notified the appellant of 
the evidence and information needed to substantiate his 
claims, the information he should provide to enable the RO to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence and information on his behalf, and 
the evidence that the veteran should submit if did not desire 
the RO to obtain the evidence on his behalf.  See also the RO 
letter to the appellant dated April 3, 2001.  Therefore, the 
Board is satisfied that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, the veteran has been afforded appropriate VA 
examinations, and both VA and private treatment records have 
also been associated with the record.  As discussed above, 
the veteran is unwilling to report for further VA 
examination.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 
U.S.C.A. §§ 1117, 1118 (West Supp. 2002); 38 C.F.R. § 3.317 
(2002).

In the present case, the available service medical records 
reflect no evidence of either a skin rash or hair loss 
involving the lower legs; and the appellant has testified 
that he first noticed the skin rash on his lower legs at some 
time after he returned home from his Persian Gulf service, 
and that hair loss in the same place developed subsequent to 
the skin rash.  

In January 1994, the appellant was seen at a VA facility on 
an outpatient basis complaining of a rash on both legs since 
1991.  He was referred to the VA Dermatology Clinic, where it 
was reported in May 1994 that there were multiple brawny 
pinpoint macules on the lower legs, knees and ankles with 
some loss of hair on the pretibial areas.  This represents 
the first objective, medical evidence of the symptoms at 
issue in this appeal.  

Extensive VA and private medical treatment records dating 
from 1994 to 2001 document continuing medical treatments for 
the appellant's multiple medical problems, including a skin 
rash and hair loss involving both lower legs which were at 
various times attributed to stasis dermatitis, capillaritis, 
or peripheral neuropathy secondary to diabetes.  
Significantly, it appears that the severe, crippling pains in 
the lower legs of which the appellant complains are, in fact, 
caused by diabetic peripheral neuropathy for which service 
connection has already been denied.  

In November 1999, the appellant was accorded VA skin and 
artery examinations.  The examiner extensively reviewed the 
historical material contained in the claims files in addition 
to interviewing and examining the appellant.  It was his 
opinion that the rash on the appellant's lower legs had the 
appearance of stasis dermatitis which had previously been 
diagnosed as capillaritis.  The presence of mild hair loss on 
the lower legs was also noted by this examiner, who added 
that there was no apparent explanation for why the appellant 
would have stasis dermatitis when there was no prior history 
of varicose veins or deep venous thrombosis.  Further review 
by a dermatological specialist was recommended.  

This further review of the files was accomplished in March 
2000.  The reviewing specialist at that time reported that 
the most likely diagnosis for the appellant's skin rash and 
hair loss involving the lower extremities was Schamberg's 
disease, also known as progressive pigmentary dermatosis, 
which is associated with complaints of itching and a burning 
sensation.  In November 2000, the VA examiner who had 
previously seen the appellant in November 1999, reported his 
concurrence in the diagnosis of Schamberg's disease, and the 
Board notes that another VA general medical examiner had also 
reported this diagnosis in October 1994.  The vast 
preponderance of the credible medical evidence of record 
therefore indicates that the appellant's symptoms of a skin 
rash and hair loss on the lower extremities are attributable 
to Schamberg's disease, which is not an undiagnosed illness.  

The current record does not reflect any competent medical 
evidence which links the appellant's Schamberg's disease to 
any incident in service.  Accordingly, this appeal must be 
denied.  


ORDER

Entitlement to service connection for a disability manifested 
by a skin rash on the lower legs, to include as due to an 
undiagnosed illness, is denied.

Entitlement to service connection for a disability manifested 
by a hair loss on the lower legs, to include as due to an 
undiagnosed illness, is denied. 



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

